Exhibit 10.2

 

INDEMNIFICATION AGREEMENT

 

Indemnification Agreement (“Agreement”) is dated as of                     ,
2005 between AnnTaylor Stores Corporation, a Delaware corporation (the
“Company”), and                              (“Indemnitee”).

 

RECITALS

 

WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corporations as directors or in other capacities unless they are
provided with adequate protection through insurance and/or adequate
indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of the corporation.

 

WHEREAS, the Delaware General Corporation Law (“DGCL”), expressly provides that
the indemnification provisions set forth therein are not exclusive, and thereby
contemplates that contracts may be entered into between the Company and members
of the board of directors, officers and others with respect to indemnification.

 

WHEREAS, it is reasonable, prudent and necessary for the Company to
contractually obligate itself to indemnify, and to advance expenses on behalf
of, such persons to the fullest extent permitted by applicable law so that they
will serve or continue to serve the Company free from undue concern that they
will not be so indemnified.

 

WHEREAS, Indemnitee may not be willing to serve as a director without the
additional protection provided for under this/her Agreement, and the Company
desires Indemnitee to serve in such capacity and Indemnitee is willing to serve
and continue to serve on the condition that he/she be so indemnified;

 

NOW, THEREFORE, the Company and Indemnitee do hereby agree as follows:

 

1. SERVICES TO THE COMPANY. Indemnitee will serve, or continue to serve, at the
will of the Company in accordance with the Company’s Bylaws, as a director of
the Company for so long as Indemnitee is duly elected or appointed or until
Indemnitee tenders his/her resignation.

 

2. DEFINITIONS. As used in this/her Agreement:

 

(a) “Action” means any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought in the right of the Company or otherwise, and whether of a
civil, criminal, administrative or investigative nature.



--------------------------------------------------------------------------------

(b) “Board” means the Board of Directors of the Company.

 

(c) A “Change in Control” shall be deemed to occur upon the earliest to occur
after the date of this/her Agreement of any of the following events:

 

(i) any “person,” as such term is used in Section 13(d) and 14(d) of the
Exchange Act, other than (1) the Company, (2) any trustee or other fiduciary
holding securities under an employee benefits plan of the Company, or (3) any
corporation owned, directly or indirectly, by the stockholders of the Company
(in substantially the same proportion as their ownership of shares) (a “Person”)
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
20% or more of the combined voting power of the Company’s then outstanding
voting securities;

 

(ii) during any period of not more than two consecutive years, individuals who
at the beginning of such period constitute the Board, and any new director
(other than a director designated by a person who has entered into an agreement
with the Company to effect a transaction described in clause (i), (iii) or (iv)
of this/her Section 2(c)) whose election by the Board or nomination for election
by the Company’s stockholders was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof;

 

(iii) there is consummated a merger or consolidation of the Company with any
other entity, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or parent entity) more than 80% of the
combined voting power of the voting securities of the Company or such surviving
or parent entity outstanding immediately after such merger or consolidation; or

 

(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or there is consummated the sale or disposition of all or
substantially all of the assets of the Company and its subsidiaries taken as a
whole (or any transaction having a similar effect).

 

(d) “Corporate Status” describes a person who is or was serving as a director or
agent of the Company or, at the request of the Company, as a director, officer,
employee or agent of any other Enterprise. References to “serving at the request
of the Company” shall include, without limitation, any service as a director,
officer, employee or agent of the Company which imposes duties on, or involves
services by, such director, officer, employee or agent with respect to an
employee benefit plan, its participants or beneficiaries.

 

2



--------------------------------------------------------------------------------

(e) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

 

(f) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(g) “Enterprise” means the Company and any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise.

 

(h) “Expenses” means all disbursements or expenses of the types customarily
incurred in connection with prosecuting, defending, preparing to prosecute or
defend, investigating, being or preparing to be a witness in, or otherwise
participating in, a Proceeding, including (without limitation) attorneys’ fees
and expenses, retainers, court costs, transcript costs, fees of experts, witness
fees, travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, and delivery service fees. Expenses also include disbursements
and expenses incurred in connection with any appeal resulting from any
Proceeding, including without limitation, the premium, security for, and other
costs relating to any cost bond, supersedeas bond, or other appeal bond or its
equivalent.

 

(i) Reference to “fines” shall include any excise tax assessed with respect to
any employee benefit plan.

 

(j) A person who acted in good faith and in a manner he/she reasonably believed
to be in the best interests of the participants and beneficiaries of an employee
benefit plan shall be deemed to have acted in a manner “not opposed to the best
interests of the Company”.

 

(k) References “to the fullest extent permitted by applicable law” shall
include, but not be limited to:

 

(i) to the fullest extent permitted by the provisions of the DGCL that authorize
or contemplate additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the DGCL; and

 

(ii) to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this/her Agreement that
increase the extent to which a corporation may indemnify its directors.

 

(l) “Proceeding” means any Action in which Indemnitee was, is or will be
involved (as a party or otherwise) by reason of Indemnitee’s Corporate Status,
or any action taken by him/her or of any action on his/her/her part while acting
in his/her/her Corporate Status, in each case whether or not serving in such
capacity at the time any liability or expense is incurred for which
indemnification, reimbursement, or advancement of expenses can be provided under
this/her Agreement.

 

3



--------------------------------------------------------------------------------

(m) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither is, nor in the past five
years has been, retained to represent: (i) the Company or Indemnitee in any
matter material to either such party (other than with respect to matters
concerning the Indemnitee under this/her Agreement, or of other indemnitees
under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this/her Agreement. The Company agrees to pay the
reasonable fees and expenses of the Independent Counsel and to fully indemnify
such counsel against any and all Expenses, claims, liabilities and damages
arising out of or relating to this/her Agreement or its engagement pursuant
hereto.

 

3. THIRD-PARTY PROCEEDINGS. If Indemnitee is, or is threatened to be made, a
party to or a participant in any Proceeding, other than a Proceeding by or in
the right of the Company to procure a judgment in its favor against Indemnitee,
the Company shall indemnify Indemnitee to the fullest extent permitted by
applicable law against all Expenses, judgments, fines and amounts paid in
settlement directly or indirectly incurred by or behalf of Indemnitee in
connection with such Proceeding or any claim, issue or matter therein, if
Indemnitee acted in good faith and in a manner he/she reasonably believed to be
in or not opposed to the best interests of the Company and, in the case of a
criminal proceeding, had no reasonable cause to believe that his/her/her conduct
was unlawful.

 

4. PROCEEDINGS BY OR IN THE RIGHT OF THE COMPANY. If Indemnitee is, or is
threatened to be made, a party to or a participant in any Proceeding by or in
the right of the Company to procure a judgment in its favor, the Company shall
indemnify Indemnitee to the fullest extent permitted by applicable law against
all Expenses directly or indirectly incurred by or on behalf of Indemnitee in
connection with such Proceeding or any claim, issue or matter therein, if
Indemnitee acted in good faith and in a manner he/she reasonably believed to be
in or not opposed to the best interests of the Company. No indemnification for
Expenses shall be made under this/her Section 4 in respect of any claim, issue
or matter as to which Indemnitee shall have been finally adjudged by a court to
be liable to the Company unless the Delaware Court of Chancery or any court in
which the Proceeding was brought shall determine upon application that, despite
the adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnification.

 

5. PARTY WHO IS WHOLLY OR PARTLY SUCCESSFUL.

 

(a) Notwithstanding any other provisions of this/her Agreement, to the fullest
extent permitted by applicable law:

 

(i) to the extent that Indemnitee is a party to (or a participant in) and is
successful, on the merits or otherwise, in any Proceeding or in defense of any
claim, issue or matter therein, in whole or in part, the Company shall indemnify
Indemnitee against all Expenses directly or indirectly incurred by or on behalf
of Indemnitee in connection therewith; or

 

4



--------------------------------------------------------------------------------

(ii) if Indemnitee is successful, on the merits or otherwise, as to one or more
but less than all claims, issues or matters in such Proceeding, the Company
shall indemnify Indemnitee against all Expenses directly or indirectly incurred
by or on behalf of Indemnitee in connection with (x) each successfully resolved
claim, issue or matter and (y) each claim, issue, or matter related to any
claim, issue or matter on which the Indemnitee was successful.

 

(b) For purposes of this/her Section and without limitation, the termination of
any claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.

 

6. INDEMNIFICATION FOR EXPENSES OF A WITNESS. Notwithstanding any other
provision of this/her Agreement, to the fullest extent permitted by applicable
law, the Company shall indemnify Indemnitee against all Expenses directly or
indirectly incurred by or on behalf of Indemnitee if, by reason of his/her/her
Corporate Status, Indemnitee is a witness in any Action to which Indemnitee is
not a party.

 

7. ADDITIONAL INDEMNIFICATION. Notwithstanding any limitation in Sections 3, 4,
or 5, the Company shall indemnify Indemnitee to the fullest extent permitted by
applicable law if Indemnitee is a party to or threatened to be made a party to
any Proceeding (including a Proceeding by or in the right of the Company to
procure a judgment in its favor) against all Expenses, judgments, fines and
amounts paid in settlement in connection with the Proceeding; provided, that the
Company shall have the right to consent to any settlement, which consent shall
not be unreasonably withheld.

 

8. EXCLUSIONS. The Company shall not be obligated under this/her Agreement to
provide any indemnification in connection with any claim made against
Indemnitee:

 

(a) For an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act, or similar provisions of other federal or
state statutory law or common law; or

 

(b) In connection with any Proceeding (or any part of any Proceeding) initiated
by Indemnitee, unless (i) such indemnification is expressly required to be made
by applicable law; (ii) the Board authorized the Proceeding (or any part of any
Proceeding) prior to its initiation; or (iii) the Company provides the
indemnification, in its sole discretion, pursuant to the powers vested in the
Company to the fullest extent permitted by applicable law.

 

9. ADVANCEMENT OF EXPENSES. Notwithstanding any provision of this/her Agreement,
to the fullest extent permitted by applicable law, the Company shall advance the
Expenses incurred by or on behalf of Indemnitee in connection with any

 

5



--------------------------------------------------------------------------------

Proceeding within 20 days after the receipt by the Company of a statement or
statements requesting such advances from time to time, whether prior to or after
final disposition of any Proceeding. Advances shall be unsecured and interest
free, and made without regard to Indemnitee’s ability to repay the expenses or
ultimate entitlement to indemnification under the other provisions of this/her
Agreement. Advances shall include all reasonable Expenses incurred pursuing an
Action to enforce this/her right of advancement, including Expenses incurred
preparing and forwarding statements to the Company to support the advances
claimed. The Indemnitee shall qualify for advances solely upon the execution and
delivery to the Company of an undertaking to repay the advance to the extent
that it is ultimately determined that Indemnitee is not entitled to be
indemnified by the Company. This Section 9 shall not apply to any claim made by
Indemnitee for which indemnification is excluded pursuant to Section 8.

 

10. PROCEDURE FOR NOTIFICATION AND DEFENSE OF CLAIM.

 

(a) Within 30 days after service of process of Indemnitee relating to notice of
the commencement of any Proceeding, Indemnitee shall submit to the Company a
written request, including such documentation and information as is reasonably
available to Indemnitee and is reasonably necessary to determine whether and to
what extent Indemnitee is entitled to indemnification. The failure to notify the
Company within such period will not relieve the Company from any liability that
it may have to Indemnitee (i) under this/her Agreement except to the extent the
failure adversely affects the Company’s rights, legal position, ability to
defend or ability to obtain insurance coverage with respect to such Proceeding
or (ii) otherwise than under this/her Agreement. The Secretary of the Company
shall advise the Board in writing promptly upon receipt of such a request for
indemnification.

 

(b) If the Company shall be obligated to pay the Expenses in connection with any
Proceeding against the Indemnitee, the Company shall be entitled to assume and
control the defense of such Proceeding (with counsel consented to by the
Indemnitee, which consent shall not be unreasonably withheld), upon the delivery
to the Indemnitee of written notice of its election so to do. After delivery of
such notice, consent to such counsel by the Indemnitee and the retention of such
counsel by the Company, the Company will not be liable to the Indemnitee under
this/her Agreement for any fees of separate counsel subsequently incurred by the
Indemnitee with respect to the same Proceeding, provided that the reasonable
fees and expenses of Indemnitee’s counsel shall be at the expense of the Company
if:

 

(i) the employment of separate counsel by the Indemnitee has been previously
authorized by the Company;

 

(ii) the Indemnitee or counsel selected by the Company shall have concluded that
there may be a conflict of interest between the Company and the Indemnitee or
among Indemnitees jointly represented in the conduct of any such defense; or

 

6



--------------------------------------------------------------------------------

(iii) the Company shall not, in fact, have employed counsel, to which Indemnitee
has consented as aforesaid, to assume the defense of such Proceeding.

 

(c) The Company may participate in the Proceeding at its own expense. The
Company will not, without prior written consent of the Indemnitee, effect any
settlement of a claim in any threatened or pending Proceeding unless such
settlement solely involves the payment of money and includes an unconditional
release of the Indemnitee from all liability on any claims that are or were
threatened to be made against the Indemnitee in the Proceeding.

 

11. PROCEDURE UPON APPLICATION FOR INDEMNIFICATION.

 

(a) Upon written request by Indemnitee for indemnification pursuant to the first
sentence of Section 10(a), a determination, if required by applicable law, with
respect to Indemnitee’s entitlement thereto shall be made in the specific case:

 

(i) if a Change in Control has occurred, by Independent Counsel in a written
opinion to the Board, a copy of which shall be delivered to Indemnitee; or

 

(ii) if a Change in Control has not occurred,

 

(A) by a majority vote of the Disinterested Directors, even though less than a
quorum of the Board,

 

(B) by a committee of Disinterested Directors designated by a majority vote of
the Disinterested Directors, even though less than a quorum of the Board,

 

(C) if there are no such Disinterested Directors or, if such Disinterested
Directors so direct, by Independent Counsel in a written opinion to the Board, a
copy of which shall be delivered to Indemnitee, or

 

(D) if so directed by the Board, by the stockholders of the Company.

 

If it is so determined that Indemnitee is entitled to indemnification, payment
to Indemnitee shall be made within days after such determination.

 

Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information that is not privileged or otherwise
protected from disclosure and reasonably available to Indemnitee and reasonably
necessary to such determination. Any Expenses incurred by Indemnitee in so
cooperating with the person, persons or entity making such determination shall
be borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold Indemnitee harmless therefrom.

 

7



--------------------------------------------------------------------------------

(b) If the determination of entitlement to indemnification is to be made by
Independent Counsel, the Independent Counsel shall be selected as follows.

 

(i) if a Change in Control shall not have occurred, the Independent Counsel
shall be selected by the Board, and the Company shall give written notice to
Indemnitee advising him/her of the identity of the Independent Counsel so
selected.

 

(ii) if a Change in Control shall have occurred, the Independent Counsel shall
be selected by Indemnitee (unless he/she shall request that such selection be
made by the Board, in which event the preceding sentence shall apply), and
Indemnitee shall give written notice to the Company advising it of the identity
of the Independent Counsel so selected.

 

In either event, Indemnitee or the Company, as the case may be, may, within 10
days after such written notice of selection shall have been given, deliver to
the Company or to Indemnitee, as the case may be, a written objection to such
selection; provided, that such objection may be asserted only on the ground that
the Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in Section 2 of this/her Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit. If, within 20 days after submission by
Indemnitee of a written request for indemnification pursuant to Section 10(a)
hereof, no Independent Counsel shall have been selected and not objected to,
either the Company or Indemnitee may petition a court of competent jurisdiction
for resolution of any objection which shall have been made by the Company or
Indemnitee to the other’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the Court or by such
other person as the Court shall designate, and the person with respect to whom
all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 11(a) hereof. Upon the due commencement of any
judicial proceeding or arbitration pursuant to Section 13(a) of this/her
Agreement, Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

 

12. PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS.

 

(a) In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this/her Agreement
if Indemnitee has submitted a request for indemnification in accordance with
Section 10(a) of this/her Agreement, and the Company shall have the burden of
proof to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption.

 

8



--------------------------------------------------------------------------------

(b) Neither the failure of the Company (including by its directors or
independent legal counsel) to have made a determination prior to the
commencement of any action pursuant to this/her Agreement that indemnification
is proper in the circumstances because Indemnitee has met the applicable
standard of conduct, nor an actual determination by the Company (including by
its directors or independent legal counsel) that Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has not met the applicable standard of conduct.

 

(c) If the person, persons or entity empowered or selected to determine whether
Indemnitee is entitled to indemnification shall not have made a determination
within 60 days after receipt by the Company of the request therefor, the
requisite determination of entitlement to indemnification shall be deemed to
have been made and Indemnitee shall be entitled to such indemnification, absent
a prohibition of such indemnification under applicable law; provided, that

 

(i) such 60-day period may be extended for a reasonable time, not to exceed an
additional 30 days, if the person, persons or entity making the determination
with respect to entitlement to indemnification in good faith requires such
additional time for the obtaining or evaluating of documentation and/or
information relating thereto; and

 

(ii) the provisions of this/her Section 12(c) shall not apply (1) if the
determination of entitlement to indemnification is to be made by the
stockholders pursuant to Section 11(a) of this/her Agreement and if (A) within
15 days after receipt by the Company of the request for such determination the
Board has resolved to submit such determination to the stockholders for their
consideration at an annual meeting thereof to be held within 75 days after such
receipt and such determination is made thereat, or (B) a special meeting of
stockholders is called within 15 days after such receipt for the purpose of
making such determination, such meeting is held for such purpose within 60 days
after having been so called and such determination is made thereat, or (2) if
the determination of entitlement to indemnification is made by Independent
Counsel pursuant to Section 11(a) of this/her Agreement.

 

(d) The termination of a Proceeding or of any claim, issue or matter therein, by
judgment, order, settlement or conviction, or upon a plea of nolo contendere or
its equivalent, shall not of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he/she reasonably believed to be in or not opposed
to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his/her conduct
was unlawful.

 

(e) Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the Enterprise,

 

9



--------------------------------------------------------------------------------

including financial statements, or on information supplied to Indemnitee by the
officers of the Enterprise in the course of their duties, or on the advice of
legal counsel for the Enterprise or on information or records given or reports
made to the Enterprise by an independent certified public accountant or by an
appraiser or other expert selected with the reasonable care by the Enterprise.
The provisions of this/her Section 12(e) shall not be deemed to be exclusive or
to limit in any way the other circumstances in which the Indemnitee may be
deemed to have met the applicable standard of conduct set forth in this/her
Agreement.

 

(f) The knowledge and/or actions, or failure to act, of any director, officer,
agent or employee of any Enterprise shall not be imputed to Indemnitee for
purposes of determining the right to indemnification under this/her Agreement.

 

13. REMEDIES OF INDEMNITEE.

 

(a) If

 

(i) a determination is made pursuant to Section 11 of this/her Agreement that
Indemnitee is not entitled to indemnification under this/her Agreement,

 

(ii) advancement of Expenses is not timely made pursuant to Section 9 of
this/her Agreement,

 

(iii) no determination of entitlement to indemnification shall have been made
pursuant to Section 11(a) of this/her Agreement within 45 days after receipt by
the Company of the request for indemnification,

 

(iv) payment of indemnification is not made pursuant to Section 5 or 6 or the
last sentence of Section 11(a) of this/her Agreement within 10 days after
receipt by the Company of a written request therefor, or

 

(v) payment of indemnification pursuant to Section 3, 4 or 7 of this/her
Agreement is not made within 10 days after a determination has been made that
Indemnitee is entitled to indemnification, Indemnitee shall be entitled to an
adjudication by a court of his/her entitlement to such indemnification or
advancement of Expenses. Alternatively, Indemnitee, at his/her option, may seek
an award in arbitration to be conducted by a single arbitrator pursuant to the
Commercial Arbitration Rules of the American Arbitration Association. The
Company shall not oppose Indemnitee’s right to seek any such adjudication or
award in arbitration.

 

(b) If a determination shall have been made pursuant to Section 11(a) of
this/her Agreement that Indemnitee is not entitled to indemnification, any
judicial proceeding or arbitration commenced pursuant to this/her Section 13
shall be conducted in all respects as a de novo trial, or arbitration, on the
merits and Indemnitee shall not be prejudiced by reason of that adverse
determination. In any judicial proceeding or arbitration commenced pursuant to
this/her Section 13, the Company shall have the burden of proving Indemnitee is
not entitled to indemnification or advancement of Expenses, as the case may be.

 

10



--------------------------------------------------------------------------------

(c) If a determination shall have been made pursuant to Section 11(a) of
this/her Agreement that Indemnitee is entitled to indemnification, the Company
shall be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this/her Section 13, absent a prohibition of such
indemnification under applicable law.

 

(d) The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this/her Section 13 that the procedures and
presumptions of this/her Agreement are not valid, binding and enforceable and
shall stipulate in any such court or before any such arbitrator that the Company
is bound by all the provisions of this/her Agreement. The Company shall
indemnify Indemnitee against any and all Expenses and, if requested by
Indemnitee, shall (within 10 days after receipt by the Company of a written
request therefor) advance, to the extent not prohibited by Section 402 of the
Sarbanes-Oxley Act of 2002 or other applicable law, such expenses to Indemnitee,
which are incurred by Indemnitee in connection with any Action brought by
Indemnitee for indemnification or advancement of Expenses from the Company under
this/her Agreement or under any directors’ and officers’ liability insurance
policies maintained by the Company, regardless of whether Indemnitee ultimately
is determined to be entitled to such indemnification, advancement of Expenses or
insurance recovery.

 

14. NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; SUBROGATION.

 

(a) The rights provided by this/her Agreement shall not be deemed exclusive of
any other rights to which Indemnitee may at any time be entitled under
applicable law, the Company’s Certificate of Incorporation, the Company’s
Bylaws, any agreement, a vote of stockholders or a resolution of directors, or
otherwise. No amendment, alteration or repeal of this/her Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this/her
Agreement in respect of any action taken or omitted by such Indemnitee prior to
such amendment, alteration or repeal. To the extent that a change in Delaware
law, whether by statute or judicial decision, permits greater indemnification or
advancement of Expenses than would be afforded currently under the Company’s
Bylaws and this/her Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this/her Agreement the greater benefits so afforded by
such change. No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.

 

(b) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents of
the Company or of any other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise which such person serves at the
request of the Company, Indemnitee shall be an insured under such policy or
policies in accordance with its or their terms to the maximum extent of the
coverage available for any such director, officer, employee or agent under such
policy or policies. The Company agrees to promptly notify

 

11



--------------------------------------------------------------------------------

Indemnitee of any material change in any such policy. The Company may, but will
not be required to, create a trust fund, grant a security interest or use other
means, including, without limitation, a letter of credit, to ensure the payment
of such amounts as may be necessary to satisfy the obligations to indemnify and
advance Expenses pursuant to this/her Agreement. If, at the time of the receipt
of a notice of a claim pursuant to the terms hereof, the Company has director
and officer liability insurance in effect, the Company shall give prompt notice
of the commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company and Indemnitee
shall mutually cooperate and take all reasonable actions to cause such insurers
to pay on behalf of the insureds, all amounts payable as a result of such
proceeding in accordance with the terms of all applicable policies.

 

(c) The Company shall be subrogated to the extent of any payment under this/her
Agreement to all of the rights of recovery of Indemnitee, who shall execute all
papers required and take all action necessary to secure such rights, including
execution of such documents as are necessary to enable the Company to bring suit
to enforce such rights.

 

(d) The Company shall not be liable under this/her Agreement to make any payment
of amounts otherwise indemnifiable (or for which advancement is provided
hereunder) hereunder if and to the extent that Indemnitee has otherwise actually
received such payment under any insurance policy, the Certificate of
Incorporation, the Bylaws, contract, agreement or otherwise.

 

(e) The Company’s obligation to indemnify or advance Expenses hereunder to
Indemnitee who is or was serving at the request of the Company as a director,
officer, employee or agent of any Enterprise shall be reduced by any amount
Indemnitee has actually received as indemnification or advancement of expenses
from such other Enterprise.

 

15. DURATION OF AGREEMENT, SUCCESSORS AND ASSIGNS. This/her Agreement shall
continue until and terminate upon the later of: (a) ten years after Indemnitee
has ceased to occupy any positions or have any relationships described in
Section 1 of this/her Agreement; and (b) the final termination of all Actions
pending or threatened during such period to which Indemnitee may be subject by
reason of Indemnitee’s Corporate Status or by reason of anything done or not
done by Indemnitee in any such capacity. This/her Agreement shall be binding
upon the Company and its successors and assigns and shall inure to the benefit
of and be enforceable by Indemnitee and his/her personal and legal
representatives, heirs, executors, administrators, distributees, legatees and
other successors.

 

16. SEVERABILITY. If any provision or provisions of this/her Agreement or any
application of any provision hereof shall be held to be invalid, illegal or
unenforceable for any reason whatsoever: (a) the validity, legality and
enforceability of the remaining provisions of this/her Agreement (including
without limitation, each portion of any Section of this/her Agreement containing
any such provision held to be invalid, illegal or unenforceable, that is not
itself invalid, illegal or unenforceable) shall

 

12



--------------------------------------------------------------------------------

not in any way be affected or impaired thereby and shall remain enforceable to
the fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this/her Agreement (including, without
limitation, each portion of any Section of this/her Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

 

17. ENFORCEMENT.

 

(a) The Company expressly confirms and agrees that it has entered into this/her
Agreement and assumed the obligations imposed on it hereby to induce Indemnitee
to serve as a director of the Company, and the Company acknowledges that
Indemnitee is relying upon this/her Agreement in serving as a director of the
Company.

 

(b) This/her Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof; provided, that this/her
Agreement is a supplement to and in furtherance of the Certificate of
Incorporation of the Company, the Bylaws of the Company and applicable law, and
shall not be deemed a substitute therefor, nor to diminish or abrogate any
rights of Indemnitee thereunder.

 

18. MODIFICATION AND WAIVER. No supplement, modification or amendment of
this/her Agreement shall be binding unless executed in writing by the parties
thereto. No waiver of any of the provisions of this/her Agreement shall be
deemed or shall constitute a waiver of any other provisions of this/her
Agreement nor shall any waiver constitute a continuing waiver.

 

19. NOTICE BY INDEMNITEE. Indemnitee agrees promptly to notify the Company in
writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification or advancement of Expenses covered
hereunder. The failure of Indemnitee to so notify the Company shall not relieve
the Company of any obligation which it may have to the Indemnitee under this/her
Agreement or otherwise.

 

20. NOTICES. Any notices or other communications required or permitted under, or
otherwise in connection with this/her Agreement, shall be in writing and shall
be deemed to have been duly given when delivered in person or upon confirmation
of receipt when transmitted by facsimile transmission (but only if followed by
transmittal by national overnight courier or hand for delivery on the next
business day) or on receipt after dispatch by registered or certified mail,
postage prepaid, addressed, or on the next business day if transmitted by
national overnight courier, in each case as follows: (i) if to the Company,
directed to the Chief Executive Officer and General Counsel at its principal
place of business; and (ii) if to the Indemnitee, to such address as set forth
below their name on the signature page to this/her Agreement; or such other
persons or addresses as shall be furnished in writing by the Indemnitee to the
Company.

 

13



--------------------------------------------------------------------------------

21. CONTRIBUTION. To the fullest extent permissible by applicable law, if the
indemnification provided for in this/her Agreement is unavailable to Indemnitee
for any reason whatsoever, the Company, in lieu of indemnifying Indemnitee,
shall contribute to the amount incurred by Indemnitee, whether for judgments,
fines, penalties, excise taxes, amounts paid or to be paid in settlement and/or
for Expenses, in connection with any claim relating to an indemnifiable event
under this/her Agreement, in such proportion as is deemed fair and reasonable in
light of all of the circumstances of such Proceeding in order to reflect (i) the
relative benefits received by the Company and Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such Proceeding; and/or (ii) the
relative fault of the Company (and its directors, officers, employees and
agents) and Indemnitee in connection with such event(s) and/or transaction(s).

 

22. APPLICABLE LAW AND CONSENT TO JURISDICTION. This/her Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. Except with respect to any arbitration commenced by
Indemnitee pursuant to Section 13 of this/her Agreement, the Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this/her Agreement shall be
brought only in the Chancery Court of the State of Delaware (the “Delaware
Court”), and not in any other state or federal court in the United States of
America or any court in any other country, (ii) consent to submit to the
exclusive jurisdiction of the Delaware Court for purposes of any action or
proceeding arising out of or in connection with this/her Agreement, (iii)
appoint, to the extent such party is not otherwise subject to service of process
in the State of Delaware, irrevocably Corporation Trust Company, 1209 Orange
Street, Wilmington, Delaware 19801 as its agent in the State of Delaware as such
party’s agent for acceptance of legal process in connection with any such action
or proceeding against such party with the same legal force and validity as if
served upon such party personally within the State of Delaware, (iv) waive any
objection to the laying of venue of any such action or proceeding in the
Delaware Court, and (v) waive, and agree not to plead or to make, any claim that
any such action or proceeding brought in the Delaware Court has been brought in
an improper or inconvenient forum.

 

23. IDENTICAL COUNTERPARTS. This/her Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this/her Agreement.

 

24. HEADINGS. The headings of the paragraphs of this/her Agreement are inserted
for convenience only and shall not be deemed to constitute part of this/her
Agreement or to affect the construction thereof.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this/her Agreement to be signed as
of the day and year first above written.

 

 

AnnTaylor Stores Corporation

 

Indemnitee

By:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

       

Name:

 

 

--------------------------------------------------------------------------------

       

Address:

 

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

 

15